*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s responses dated October 19 and October 29, 2021 are acknowledged. 
Priority
This application is a 371 of PCT/IB2019/054143 filed on 05/20/2019, and claims foreign priority in Italian application IT102018000005783 filed on 05/28/2018. 
Claim Status
Claims 1, 2, 4-7, and 9-43 are pending and examined. Claims 1, 2, 4-7, 9-34, 36, 37, 40, and 41 were amended. Claims 3, 8, and 44 were cancelled.  
Withdrawn Claim Objections
Claim objections are withdrawn because objections were obviated with claim amendments dated 10/19/2021. 
Withdrawn Claim Rejections — 35 USC § 112
	All claim rejections, with the exception of claim 13, are withdrawn because rejections were obviated with claim amendments dated 10/19/2021. Rejection of claim 13 that was not obviated with claim amendments is repeated below.  
Withdrawn Claim Rejections —35 USC § 103

Sections 11-16 of the declaration further describe the discrepancy between number average molecular weight of Rextac 2730 disclosed in paragraph 0040 of Miller and number average molecular weight of Rextac 2730 measured by the declarant. The declarant measured the number average molecular weight because the declarant searched Rextac 2730 and only found documents where number average molecular weight was significantly lower than that reported by Miller. The measured number average molecular weight of Rextac 2730 is 6543 g/mole. The difference between number average molecular weight of Vestoplast 828 and Rextac 2730 is 6657 g/mole (13200g/mole-6543g/mole), which is greater than the upper limit of the claimed range.
The data in the declaration was fully considered and it is sufficient to overcome all obviousness rejections. It would not have been obvious to a person skilled in the art to modify Miller’s composition in order to obtain a composition having crystallization enthalpy from melt at time zero not greater than 12 J/g. Declarant’s statement regarding number average molecular 
Claim Objections 
The claims are objected to because the claims are not grammatical. The claims recite capitalized nouns and adjectives that occur in the middle of the sentence. Only a proper noun should be capitalized when it occurs in the middle of a sentence. 
The following phrases in claim 1 should not be capitalized: 
“Crystallisation Enthalpy” 
“Number Molecular Weight” 
“Number Molecular Weights” 
“Solidification Rate” 
“Rheological Setting Point” 
“Decreasing Rate” 
“Tan Delta” 
The following phrases in claim 2 should not be capitalized:
“Mass Molecular Weights” 
The following phrases in claim 5 should not be capitalized:
“Crystallisation Enthalpy”
In claim 10, the phrase “Ring & Ball Softening Point” should not be capitalized.
In claim 12, the following phrase should not be capitalized “Volatile Organic Compound”.
In claim 17, the phrase “Crystallisation Enthalpy” should not be capitalized. 

In claim 24, the phrase “Ring & Ball Softening Point” should not be capitalized.
In claim 25, the phrase “Needle Penetration” should not be capitalized.
In claim 27, the phrase “Crystalline Enthalpy” contains a typographical error and should not be capitalized. The phrase should be amended to “crystallisation enthalpy”.
In claim 27, the term “Enthalpy” in line 4 should not be capitalized. 
In claim 28, the two phrases “Elastic Modulus” should not be capitalized. 
In claim 29, the phrase “Elastic Modulus” should not be capitalized. 
In claim 30, the two phrases “Tan Delta” should not be capitalized. 
In claim 31, the phrase “Tan Delta” should not be capitalized. 
In claim 32, the phrase “Elastic Modulus” should not be capitalized. 
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
In claim 34 line 2, the range “from zero and 10%” contains a typographic error, where “and” should be replaced with “to”. 
Claims 6, 7, 9, 11, 13, 14, 15, 16, 18, 19, 21, 22, 23, 26, 33, and 35-43 are objected to because the claims depend from objected claims and contain ungrammatical phrases of those claims.   
Appropriate correction is required. 
New and Maintained Claim Rejections – 35 USC § 112
Necessitated By Amendment 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 in line 6 was amended to recite “derivatives;, liquid”. Claim 13 in line 7 continues to recite “(PIB); liquid”. The claim is indefinite because it is unknown what meaning is intended by the use of both commas and semicolons in the list from which plasticizers are selected. This issue was raised in the previous office action. Some occurrences of semicolon were replaced with a comma.
Claim 16 was amended to recite “the polyolefin waxes is / are” in line 2. The claim is indefinite because it is not clear to what is “is” referring. The phrase “the polyolefin waxes” is plural and it is not clear if the claim is missing a singular term which is intended to be modified by “is” or if “is /” was left as a typographical error. If the applicant intended the later meaning, ground of objection may be obviated by replacing “is / are” with “are”.  
Allowable Subject Matter
	The subject matter of the present claims is free of the prior art of record. An updated search of the claimed composition did not recover any additional relevant prior art. 
Conclusion
Claims 1, 2, 4-7, and 9-43 are objected to and claims 13 and 16 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617